Title: To Thomas Jefferson from James Simpson, 26 September 1793
From: Simpson, James
To: Jefferson, Thomas


Gibraltar, 26 Sep. 1793. Inclosing a copy of his letter of 25 Aug. sent to New York by the brig Ann, he acknowledges  TJ’s 22 Mch. letter, received a few days ago from Humphreys, and will comply with the directions about the public money and effects left in his charge by Thomas Barclay. What he has done with those articles will be explained by the enclosed letter from Humphreys. He is 
 
pleased that TJ has accepted his offer to report news about this country or the adjacent African states, but for now there is nothing to communicate.
